LAW OFFICES OF GARY L. BLUM 3 SUITE 603 LOS ANGELES, CALIFORNIA 90010 GARY L. BLUM TELEPHONE: (213) 381-7450 EMAIL: gblum@gblumlaw.com FACSIMILE: (213) 384-1035 April 30, 2014 Ms. Mara Ransom SECURITIES AND EXCHANGE COMMISSION treet, N.E. Washington, DC 20549 Re:Frozen Food Gift Group, Inc. Response to comment letter dated April 15, 2014 Form 8-K Filed March 281, 2014 File No. 000-54597 Dear Ms. Ransom: I am confirming that, in a telephone conversation yesterday, April 29, 2014, Staff Attorney Michael Kennedy agreed with me that Frozen Food Gift Group, Inc. would be granted an extension until May 6, 2014 to respond to your comment letter dated April 15, 2014. Sincerely yours, /s/ Gary L. Blum Law Offices of Gary L. Blum cc: T. Covey
